     Case: 1:14-cr-00058-JRA Doc #: 178 Filed: 08/02/21 1 of 2. PageID #: 2034




ADAMS, J.

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                        )     CASE NOS.       1:14CR58
              Plaintiff,                                )
                                                        )
       v.                                               )
                                                        )
DEJUAN BROWN,                                           )     Judge John R. Adams
                                                        )
              Defendant.                                )     ORDER
                                                        )



       Pending before the Court is Defendant Dejuan Brown’s motion for compassionate release

and its supplements. Docs. 167, 172, and 176. The Government has opposed the motion, and

Brown has replied in support. Upon review, the motion and supplements are DENIED.

       Within the COVID-19 backdrop, the Sixth Circuit explained this Court’s duties and

obligations when considering a motion for compassionate release as follows:

       “In resolving those motions, district courts now face two questions: (1) whether
       extraordinary and compelling circumstances merit a sentence reduction; and (2)
       whether the applicable § 3553(a) factors warrant such a reduction. A third
       consideration, the § 1B1.13 policy statement, is no longer a requirement courts must
       address in ruling on defendant-filed motions.” Hampton, 985 F.3d at 531. To that
       end, district courts need not confine themselves to evaluating “extraordinary and
       compelling reasons” as defined by the Sentencing Commission in the § 1B1.13
       policy statement. Elias, 984 F.3d at 519.

United States v. Montero, 842 F. App’x 1007, 1008 (6th Cir. 2021). “A district court has ‘full

discretion’ in determining whether an extraordinary and compelling reason justifies compassionate

release.” Id. at 1009.

       For over a year now, courts have routinely found that the COVID-19 pandemic, when
      Case: 1:14-cr-00058-JRA Doc #: 178 Filed: 08/02/21 2 of 2. PageID #: 2035




coupled with other health concerns, has constituted an extraordinary and compelling reason

justifying further consideration of a motion for compassionate release. At the same time, the

Sixth Circuit has noted that a district court does not abuse its discretion when denying a motion

with the prison facility at issue has no positive cases. See United States v. Elias, 984 F.3d 516,

521 (6th Cir. 2021) (finding that it was not an abuse of discretion to deny compassionate release

when Alderson had no reported cases and therefore only presented a speculative risk to the

movant).

        Herein, Brown is currently housed at Forrest City Medium FCI, a facility that currently has

only one positive cases within its inmate population. Accordingly, despite Brown’s medical

conditions, the conditions at his facility present only a speculative risk to him.1 Accordingly, the

motion for compassionate release and its supplements are DENIED.

        IT IS SO ORDERED.

June 7, 2021                                                   /s/John R. Adams
Date                                                          JOHN R. ADAMS
                                                              UNITED STATES DISTRICT JUDGE




1 The Court notes that a full review of the § 3553(a) factors would also support denial of this motion. Brown served
as the lookout and getaway driver for an armed robbery with full knowledge that firearms would be utilized. Moreover,
at the time of sentencing, Brown was sentenced below the advisory guideline range. Further reduction of his sentence
would not fulfill the goals of sentencing, including specific deterrence.

                                                         2
